COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00140-CR


MICHAEL GOWAN                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

            FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY
                        TRIAL COURT NO. 30,832-C

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Michael Gowan attempts to appeal an order granting defense

counsel’s motion to withdraw.         The underlying trial court proceeding is

Appellant’s motion for DNA testing. On April 12, 2016, we sent Appellant a letter

informing him that we were concerned that we lacked jurisdiction because there

was not an appealable order. On April 20, 2016, Appellant filed a “Motion to


      1
          See Tex. R. App. P. 47.4.
Appoint Counsel” in which he asked this court to remand his cause back to the

trial court with an order compelling the trial court to appoint counsel for this

appeal. For the reasons given below, we dismiss Appellant’s appeal for want of

jurisdiction.

       The standard for determining jurisdiction is whether the appeal is

authorized by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.

2008). A defendant has the right to appeal in every case in which the trial court

enters a judgment of guilt or another order specifically authorized by law. Id. at

697. Appellant is not appealing a judgment of guilt. The question is whether the

order he is attempting to appeal is otherwise specifically designated by law as

appealable.

       In this case, Appellant had not directed us to—and we have not found—

any rule, any statute, or any constitutional provision authorizing his appeal from

an order removing appointed counsel. Therefore, we lack jurisdiction to decide

the merits of Appellant’s appeal, and having no jurisdiction over his appeal, we

have no jurisdiction to consider his motion. See id.; see also Gutierrez v. State,

307 S.W.3d 318, 323 (Tex. Crim. App. 2010) (dismissing appeal of order denying

motion to appoint counsel).

       Because we do not have an appealable order, we dismiss both Appellant’s

motion and his appeal for want of jurisdiction. See Anderson v. State, No. 02-14-

00410-CR, 2015 WL 1407575, at *2 (Tex. App.—Fort Worth Mar. 26, 2015, no

pet.) (mem. op., not designated for publication).


                                         2
                                         /s/ Anne Gardner
                                         ANNE GARDNER
                                         JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 19, 2016




                               3